DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8-27-19 and 11-16-20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 92, 94, 96-102, and 107 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Bhatnagar et al. (US20120147449).



Re claim 94, Bhatnagar et al. further teaches for example in fig. 2a, 3a, 5a, 5c, and 11a-11c, the body defines a portion of a seal around a perimeter of the insulated glass unit (fig. 11a).

Re claim 96, Bhatnagar et al. further teaches for example in fig. 2a, 3a, 5a, 5c, and 11a-11c, the electrical connector further comprises one or more of metal bars (310), tabs, and shunts.

Re claim 97, Bhatnagar et al. further teaches for example in fig. 2a, 3a, 5a, 5c, and 11a-11c, the one or more wires are at least partially embedded within a sealing element (para. 0089).



Re claim 99, Bhatnagar et al. further teaches for example in fig. 2a, 3a, 5a, 5c, and 11a-11c, the electrical connector is further configured to electrically communicate with a window controller, the window controller configured to control tint transitions of the optically switchable device (para. 0042, 0089).

Re claim 100, Bhatnagar et al. further teaches for example in fig. 2a, 3a, 5a, 5c, and 11a-11c, the interior space of the insulated glass unit is a sealed volume defined by an inner surface of the spacer and inner faces of the panes (fig. 11a).

Re claim 101, Bhatnagar et al. further teaches for example in fig. 2a, 3a, 5a, 5c, and 11a-11c, the one or more wires pass through the body of the spacer (para. 0089).

Re claim 102, Bhatnagar et al. further teaches for example in fig. 2a, 3a, 5a, 5c, and 11a-11c, the first end of the one more wires are configured to electrically communicate with one or more bus bars (para. 0083-0084), the one or more bus bars in electrical communication with electrodes of the optically switchable device (para. 0083-0084).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 93, 95, and 103-106 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al. (US20120147449).

Re claim 93, supra claim 92. 
But, Bhatnagar et al. fails to explicitly teach the external component is a pigtail connector.
However, Bhatnagar et al. teaches for example in fig. 2a, 3a, 5a, 5c, and 11a-11c, varying the electrical wire (para. 0048). Furthermore, it would have been obvious to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Bhatnagar et al. in order to prevent electrical shorting, as taught by Bhatnagar et al. (para. 0005).

Re claim 95, supra claim 92. Furthermore, Bhatnagar et al. further teaches for example in fig. 2a, 3a, 5a, 5c, and 11a-11c, the external component is configured to connect to establish electrical communication with one or more external power components (para. 0042, 0089).
But, Bhatnagar et al. fails to explicitly teach the external component is configured to connect to another connector.
However, Bhatnagar et al. teaches for example in fig. 2a, 3a, 5a, 5c, and 11a-11c, connecting to a controller (para. 0042) and providing electrical communication from the interior of IGU to the exterior of IGU (para. 0089). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the connectors, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Bhatnagar et al. in order to 

Re claim 103, supra claim 92. Furthermore, Bhatnagar et al. further teaches for example in fig. 2a, 3a, 5a, 5c, and 11a-11c, a sealing surface of the spacer (fig. 11a) and electrical communication with the first end of the one or more wires and configured to contact one or more bus bars, the one or more bus bars in electrical communication with electrodes of the optically switchable device (para. 0046, 0089).
But, Bhatnagar et al. fails to explicitly teach one or more contact pads along a sealing surface of the spacer, wherein the one or more contact pads are in electrical communication.
However, Bhatnagar et al. teaches for example in fig. 2a, 3a, 5a, 5c, and 11a-11c, using conductive ink (para. 0046). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide contact pads, since they are known equivalents in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Bhatnagar et al. in order to prevent electrical shorting, as taught by Bhatnagar et al. (para. 0005).

Re claim 104, supra claim 103. 
But, Bhatnagar et al. fails to explicitly teach each of the one or more contact pads span at least a portion of a width of the sealing surface of the spacer.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Bhatnagar et al. in order to prevent electrical shorting, as taught by Bhatnagar et al. (para. 0005).

Re claim 105, supra claim 103. 
But, Bhatnagar et al. fails to explicitly teach the one or more contact pads includes a first contact pad along one side of the spacer and a second contact pad along a second side of the spacer opposite the first side.
However, Bhatnagar et al. teaches for example in fig. 2a, 3a, 5a, 5c, and 11a-11c, using conductive ink (para. 0046). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide contact pads along the sides of the spacer, since they are known equivalents in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Bhatnagar et al. in order to prevent electrical shorting, as taught by Bhatnagar et al. (para. 0005).

Re claim 106, supra claim 103. 
But, Bhatnagar et al. fails to explicitly teach the one or more contact pads are made of a metal material.
However, Bhatnagar et al. teaches for example in fig. 2a, 3a, 5a, 5c, and 11a-11c, using conductive ink (para. 0046). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide contact pads made of metal, since they are known equivalents in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Bhatnagar et al. in order to prevent electrical shorting, as taught by Bhatnagar et al. (para. 0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	3-12-21